  Case Case 3:18-mj-01498-RMS
       3:18-mj-01498-RMS       Document
                          *SEALED*      9 Filed
                                   Document  1 03/27/20    Page Page
                                                Filed 09/26/18  1 of 11
                                                                      1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE CONNECTICUT
                                                                                          ;:b p ~. ,..                    I

 IN RE: SUBPOENA ISSUED TO                         Case No. 3: l 8MJ/W8(Rtv1~) .          D.    ...,   i.       C - :,; .
                                                                                                                    .) ' ' 1
                                                                                               1
 APPLE INC.                                                                   ~   I
                                                                                      ,
                                                                                          \\I
                                                                                                  • I
                                                                                                            ,
                                                                            I -   . I,     . · ..
                                                   Filed Under Seal

                APPLICATION FOR ORDER COMMANDING APPLE INC.
           NOT TO NOTIFY ANY P.ERSON OF THE EXISTENCE OF S UB.POEN.t\

       The United States requests that the Court order APPLE INC. not to notify any person

(including the subscribers or customers of the account(s) listed in the subpoena) of the existence

of the attached subpoena, for the period of 365 days, or until September 24, 2019, or until further

order of the Court.

       APPLE INC. is a provider of an electronic communication service, as defined in 18

U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Pursuant to 18 U. S.C. § 2703, the United States obtained the attached subpoena, which requires

APPLE INC. to disclose certain records and information to the United States. This Court has

authority under 18 U.S.C. § 2705(b) to issue "an order commanding a provider of electronic

communications service or remote computing service to whom a warrant, subpoena, or court

order is directed, for such period as the court deems appropriate, not to notify any other person of

the existence of the warrant, subpoena, or court order." Id.

       In this case, such an order would be appropriate because
  Case Case 3:18-mj-01498-RMS
       3:18-mj-01498-RMS       Document
                          *SEALED*      9 Filed
                                   Document  1 03/27/20    Page Page
                                                Filed 09/26/18  2 of 11
                                                                      2 of 11




       Section 2705(b) provides that when the govenunent is not required to notify the

subscriber or customer that it is serving process on the provider, then the Court may order the

provider not to give notice, provided one of the five risks set forth in§ 2705(b) is present. For

the reasons listed above, the goverrunent has shown that there is reason to believe that notice by

the provider would cause one of the enumerated harms. The government is proceeding here

using a subpoena under 18 U.S.C. § 2703(c)(2). Section 2703(c)(3) provides that when the

government proceeds under§ 2703(c) (i.e., when it is only seeking records of the provider, and

not any content of the subscriber or customer), the government is not required to provide notice

to the subscriber or customer. Thus, the government has satisfied all the conditions of§ 2705(b).




                                                 2
  Case Case
       3:18-mj-01498-RMS  *SEALED*
            3:18-mj-01498-RMS      Document
                               Document      1 03/27/20
                                        9 Filed Filed 09/26/18
                                                          Page Page  3 of 11
                                                               3 of 11




       WHEREFORE, the United States respectfully requests that the Court grant the attached

Order directing APPLE INC. not to disclose the existence or content of the attached subpoena,

except that APPLE INC. may disclose the attached subpoena to an attorney for APPLE INC. for

the purpose of receiving legal advice.

       The United States further requests that the Court order that this application and any

resulting order be sealed until further order of the Court. As explained above, these documents

discuss an ongoing criminal investigation that is neither public nor known to all of the targets of

the investigation. Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation.

       Executed on September     2~,   2018.



                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY



                                               DAVID T. HUAN
                                               ASSISTANT U.S. ATTORNEY
                                               Federal Bar No. CT30434
                                               157 Church Street, 25th Floor
                                               New Haven, CT 06510




                                                 3
Case Case 3:18-mj-01498-RMS
     3:18-mj-01498-RMS       Document
                        *SEALED*      9 Filed
                                 Document  1 03/27/20    Page Page
                                              Filed 09/26/18  4 of 11
                                                                    4 of 11
Case Case 3:18-mj-01498-RMS
     3:18-mj-01498-RMS       Document
                        *SEALED*      9 Filed
                                 Document  1 03/27/20    Page Page
                                              Filed 09/26/18  5 of 11
                                                                    5 of 11
Case 3:18-mj-01498-RMS Document 9 Filed 03/27/20 Page 6 of 11
Case Case
     3:18-mj-01498-RMS  *SEALED*
          3:18-mj-01498-RMS      Document
                             Document      1 03/27/20
                                      9 Filed Filed 09/26/18
                                                         Page Page  7 of 11
                                                              7 of 11
Case 3:18-mj-01498-RMS Document 9 Filed 03/27/20 Page 8 of 11
Case Case
     3:18-mj-01498-RMS  *SEALED*
          3:18-mj-01498-RMS      Document
                             Document      1 03/27/20
                                      9 Filed Filed 09/26/18
                                                        Page Page  9 of 11
                                                             9 of 11
Case Case
     3:18-mj-01498-RMS  *SEALED*
          3:18-mj-01498-RMS      Document
                             Document      1 03/27/20
                                      9 Filed Filed 09/26/18
                                                        Page Page  10 of 11
                                                             10 of 11
Case Case 3:18-mj-01498-RMS
     3:18-mj-01498-RMS       Document
                        *SEALED*      9 Filed
                                 Document  1 03/27/20    Page Page
                                              Filed 09/26/18  11 of 11 of 11
